EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1.	A method for producing a partially hydrolysed lignocellulosic material comprising the steps:
(i) treating a lignocellulosic material with an acid and/or an alkali at a temperature from about 40 °C to about 99 °C, wherein there is no washing, draining and/or pressing of the lignocellulosic material after treatment with the acid and/or alkali prior to the commencement of step (ii);
(ii) further treating the lignocellulosic material treated with the acid and/or alkali in step (i) at a temperature from about 160 °C to about 220 °C with an agent that comprises a polyol, wherein the polyol is present in an amount from about 30% to about 100% by weight of the agent, wherein the agent is present at an amount of about 25% to about 150% by weight of the lignocellulosic material, and wherein the agent further comprises no acid by weight of the agent; 
thereby producing a partially hydrolysed lignocellulosic material.

Claim 11.	The method of Claim 1, wherein step (i) is carried out at a temperature from about 50 °C to about 75 °C.

Claim 13.	The method of Claim 1, wherein step (ii) is carried out at a temperature of about 160 °C.

Claims 19-35 are canceled.

Claim 39.	A method for producing a partially hydrolysed lignocellulosic material comprising the steps:
(i) treating a lignocellulosic material with an acid and/or an alkali at a temperature from about 40 °C to about 99 °C and is carried out for a period of time from about 5 minutes to about 30 minutes, wherein there is no washing, draining and/or pressing of the lignocellulosic material after treatment with the acid and/or alkali prior to the commencement of step (ii);
(ii) further treating the lignocellulosic material treated with the acid and/or alkali in step (i) at a temperature from about 160 °C to about 220 °C and is carried out for a period of time from about 15 minutes to about 45 minutes with an agent that comprises a polyol, wherein the polyol is present in an amount from about 30% to about 100% by weight of the agent, 
thereby producing a partially hydrolysed lignocellulosic material.

Reasons for Allowance
With the claim amendments received 9/22/2021, the claims are no longer obvious over the closest prior art, Rackemann et al., WO 2012/168408.  Thorough searching has confirmed that the claimed methods are novel and non-obvious over the prior art.  With the Examiner’s Amendment set forth above, the claims are now in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-11, 13-16 and 37-39 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651